 

Exhibit 10.24

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of February 4, 2004,
by and among Curon Medical, Inc., a Delaware corporation with headquarters
located at 46117 Landing Parkway, Fremont, CA 94538 (the “Company”), and the
investors listed on the Schedule of Investors attached hereto as Exhibit A
(individually, an “Investor” and collectively, the “Investors”).

 

WHEREAS:

 

A. The Company and each Investor is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act.

 

B. Each Investor, severally and not jointly, wishes to purchase, and the Company
wishes to sell, upon the terms and conditions stated in this Agreement, (i) that
aggregate number of shares of the Common Stock, par value $.001 per share, of
the Company (the “Common Stock”), set forth opposite such Investor’s name in
column two (2) on the Schedule of Investors in Exhibit A (which aggregate amount
for all Investors together shall be 4,025,000 shares of Common Stock and shall
collectively be referred to herein as the “Common Shares”) and (ii) a warrant to
acquire up to that number of additional shares of Common Stock set forth
opposite such Investor’s name in column three (3) on the Schedule of Investors
(the “Warrants”), in substantially the form attached hereto as Exhibit F (as
exercised, collectively, the “Warrant Shares”).

 

C. The Common Shares, the Warrants and the Warrant Shares issued pursuant to
this Agreement are collectively are referred to herein as the “Securities”.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

 

“Advice” has the meaning set forth in Section 6.5.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 



--------------------------------------------------------------------------------

“Available Subscription Amount” has the meaning set forth in Section 4.7(c).

 

“Basic Amount” has the meaning set forth in Section 4.7(c).

 

“Blockout Period” has the meaning set forth in Section 4.7(a).

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Closing” means the closing of the purchase and sale of the Common Shares and
the Warrants pursuant to Section 2.1.

 

“Closing Date” means the date and time of the Closing and shall be 10:00 a.m.,
New York City Time, on February 6, 2004 (or such other date and time as is
mutually agreed to by the Company and each Investor).

 

“Closing Price” means, for any date, the closing price per share of the Common
Stock for such date (or the nearest preceding date) on the primary Eligible
Market or exchange on which the Common Stock is then listed or quoted.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Shares” has the meaning set forth in the Preamble.

 

“Common Stock” has the meaning set forth in the Preamble.

 

“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

 

“Company Counsel” means Wilson Sonsini Goodrich & Rosati, counsel to the
Company.

 

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

 

“Disclosure Materials” has the meaning set forth in Section 3.1.

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

 

“Effectiveness Period” has the meaning set forth in Section 6.1.

 

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ National Market or The Nasdaq SmallCap Market.

 

“Event” has the meaning set forth in Section 6.1.

 

“Event Payments” has the meaning set forth in Section 6.1.

 



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Events” has the meaning set forth in Section 6.1.

 

“Excluded Investors” means Banc of America Securities LLC and its Affiliates.

 

“Excluded Stock” means the issuance of Common Stock (A) upon exercise or
conversion of any options or other securities described in Schedule 3.1(f)
hereto (provided that such exercise or conversion occurs in accordance with the
terms thereof, without amendment or modification, and that the applicable
exercise or conversion price or ratio is described in such schedule), (B) in
connection with any grant of options to employees, officers, directors or
consultants of the Company pursuant to a stock option plan duly adopted by the
Company’s board of directors or in respect of the issuance of Common Stock upon
exercise of any such options, (C) pursuant to a bona fide firm commitment
underwritten public offering with a nationally recognized underwriter (excluding
any equity line) at a per share offering price equal to at least the market
price and in an aggregate offering amount greater than $30,000,000, (D) in
connection with a bona fide joint venture or development agreement, merger,
stock acquisition or strategic partnership, the primary purpose of which is not
to raise equity capital or (E) in connection with the incurrence of
non-convertible debt pursuant to a credit facility entered into with a bank in
which a limited number of warrants are issued as a component of the transaction.

 

“Filing Date” means March 8, 2004.

 

“Indemnified Party” has the meaning set forth in Section 6.4.

 

“Indemnifying Party” has the meaning set forth in Section 6.4.

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1.

 

“Lead Investor” means Smithfield Fiduciary LLC.

 

“Lead Investor Counsel” means Schulte Roth & Zabel LLP, counsel to the Lead
Investor.

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, costs of preparation and
reasonable attorneys’ fees.

 

“Material Adverse Effect” has the meaning set forth in Section 3.1.

 

“Material Permits” has the meaning set forth in Section 3.1.

 

“Notice of Acceptance” has the meaning set forth in Section 4.7(c).

 

“Offer” has the meaning set forth in Section 4.7(c).

 



--------------------------------------------------------------------------------

“Offered Securities” has the meaning set forth in Section 4.7(c).

 

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

 

“Participation Transaction” has the meaning set forth in Section 4.7(c).

 

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, or
joint stock company.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened in writing.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

 

“Refused Securities” has the meaning set forth in Section 4.7(c).

 

“Registrable Securities” means any Common Stock (including Warrant Shares)
issued or issuable pursuant to the Transaction Documents, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

 

“Registration Statement” means each registration statement required to be filed
under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Related Person” has the meaning set forth in Section 4.8.

 

“Repurchase Notice” has the meaning set forth in Section 6.1.

 

“Required Effectiveness Date” means May 6, 2004.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.

 



--------------------------------------------------------------------------------

“SEC Reports” has the meaning set forth in Section 3.1.

 

“Securities” means the Common Shares, Warrants and Warrant Shares.

 

“Shares” means shares of the Company’s Common Stock.

 

“Subsequent Placement” has the meaning set forth in Section 4.7(a).

 

“Subsidiary” means any Person in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest.

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, (b) if the Common Stock is not then
listed or quoted and traded on any Eligible Market, then a day on which trading
occurs on the NASDAQ National Market (or any successor thereto), or (c) if
trading ceases to occur on the NASDAQ National Market (or any successor
thereto), any Business Day.

 

“Trading Market” means the Nasdaq National Market or any other Eligible Market,
or any national securities exchange, market or trading or quotation facility on
which the Common Stock is then listed or quoted.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants and the Transfer Agent Instructions.

 

“Transfer Agent” means Mellon Investor Services LLC or any successor transfer
agent for the Company.

 

“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.

 

“Undersubscription Amount” has the meaning set forth in Section 4.7(c).

 

“Warrants” has the meaning set forth in the Preamble.

 

“Warrant Shares” has the meaning set forth in the Preamble.

 

ARTICLE II

PURCHASE AND SALE

 

2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing the Company shall issue and sell to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company, such number of
Common Shares and Warrants set forth opposite such Investor’s name on Exhibit A
hereto under the headings “Common Shares” and “Warrants”. The date and time of
the Closing and shall be 10:00 a.m., New York City Time, on the Closing Date.
The Closing shall take place at the offices of Lead Investor Counsel.

 



--------------------------------------------------------------------------------

2.2 Closing Deliveries.

 

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Investor the following:

 

(i) one or more stock certificates, containing only the legends expressly
provided in Section 4.1(b) hereof, evidencing such number of Shares equal to the
number of Common Shares set forth opposite such Investor’s name on Exhibit A
hereto under the heading “Common Shares,” registered in the name of such
Investor;

 

(ii) a Warrant, issued in the name of such Investor, pursuant to which such
Investor shall have the right to acquire such number of Warrant Shares set forth
opposite such Investor’s name on Exhibit A hereto under the heading “Warrant
Shares”;

 

(iii) a legal opinion of Company Counsel, in the form of Exhibit B, executed by
such counsel and delivered to the Investors; and

 

(iv) duly executed Transfer Agent Instructions acknowledged by the Transfer
Agent.

 

(b) At the Closing, each Investor shall deliver or cause to be delivered to the
Company the purchase price set forth opposite such Investor’s name on Exhibit A
hereto under the heading “Purchase Price” in United States dollars and in
immediately available funds, by wire transfer to an account designated in
writing to such Investor by the Company for such purpose.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors as follows (which representations and warranties
shall be deemed to apply, where appropriate, to each subsidiary of the Company):

 

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
those listed in Schedule 3.1(a) hereto. Except as disclosed in Schedule 3.1(a)
hereto, the Company owns, directly or indirectly, all of the capital stock or
comparable equity interests of each Subsidiary free and clear of any Lien and
all the issued and outstanding shares of capital stock or comparable equity
interest of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights.

 

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization (as applicable), with
the requisite legal authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
do business and is in good standing as a foreign corporation or other

 



--------------------------------------------------------------------------------

entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not,
individually or in the aggregate, (i) materially and adversely affect the
legality, validity or enforceability of any Transaction Document, (ii) have or
result in a material adverse effect on the results of operations, assets,
business or financial condition of the Company and the Subsidiaries, taken as a
whole on a consolidated basis, or (iii) materially and adversely impair the
Company’s ability to perform fully on a timely basis its obligations under any
of the Transaction Documents (any of (i), (ii) or (iii), a “Material Adverse
Effect”).

 

(c) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents to which it is a party and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of each of
the Transaction Documents to which it is a party by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further consent or action is required by the Company, its Board of Directors or
its stockholders. Each of the Transaction Documents to which it is a party has
been (or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors rights generally, and (ii) the effect of
rules of law governing the availability of specific performance and other
equitable remedies.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents to which it is a party by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby do not, and will
not, (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound, or affected, except to the extent that such conflict, default,
termination, amendment, acceleration or cancellation right could not reasonably
be expected to have a Material Adverse Effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations and the rules and regulations of any self-regulatory organization to
which the Company or its securities are subject), or by which any property or
asset of the Company or a Subsidiary is bound or affected, except to the extent
that such violation could not reasonably be expected to have a Material Adverse
Effect.

 

(e) Issuance of the Securities. The Securities (including the Warrant Shares)
are duly authorized and, when issued and paid for in accordance with the
Transaction Documents, will be

 



--------------------------------------------------------------------------------

duly and validly issued, fully paid and nonassessable, free and clear of all
Liens and shall not be subject to preemptive or similar rights of stockholders
(other than those imposed by the Investors). The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable upon exercise of the Warrants.

 

(f) Capitalization. The aggregate number of shares and type of all authorized,
issued and outstanding classes of capital stock, options and other securities of
the Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(f) hereto. All outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable and have been issued in
compliance with all applicable securities laws. Except as disclosed in Schedule
3.1(f) hereto, the Company has not issued any other options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or entered into any agreement giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or securities
or rights convertible or exchangeable into shares of Common Stock. Except as set
forth on Schedule 3.1(f) hereto, and except for customary adjustments as a
result of stock dividends, stock splits, combinations of shares,
reorganizations, recapitalizations, reclassifications or other similar events,
there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders) and the issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Investors) and will not result in a right of any holder of securities
to adjust the exercise, conversion, exchange or reset price under such
securities. To the knowledge of the Company, except as specifically disclosed
SEC Reports or in Schedule 3.1(f) hereto, no Person or group of related Persons
beneficially owns (as determined pursuant to Rule 13d-3 under the Exchange Act),
or has the right to acquire, by agreement with or by obligation binding upon the
Company, beneficial ownership of in excess of 5% of the outstanding Common
Stock, ignoring for such purposes any limitation on the number of shares of
Common Stock that may be owned at any single time.

 

(g) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the twelve months preceding the date hereof (the
foregoing materials (together with any materials filed by the Company under the
Exchange Act, whether or not required) being collectively referred to herein as
the “SEC Reports” and, together with this Agreement and the Schedules to this
Agreement, the “Disclosure Materials”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. The Company has made available to the
Investors or their respective representatives true, correct and complete copies
of the SEC Documents not available on the EDGAR system. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect

 



--------------------------------------------------------------------------------

thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company and its consolidated subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments. All material agreements to which the Company or any Subsidiary is a
party or to which the property or assets of the Company or any Subsidiary are
subject are included as part of or specifically identified in the SEC Reports.

 

(h) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports or in Schedule 3.1(h) hereto, (i) there has been no event, occurrence or
development that, individually or in the aggregate, has had or that could result
in a Material Adverse Effect, (ii) the Company has not incurred any material
liabilities other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, except as disclosed in its SEC Reports, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders, in their capacities as such, or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (except for
repurchases by the Company of shares of capital stock held by employees,
officers, directors, or consultants pursuant to an option of the Company to
repurchase such shares upon the termination of employment or services), and (v)
the Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock-based plans.

 

(i) Absence of Litigation. Except as disclosed in the Company’s SEC Reports,
there is no action, suit, claim, or proceeding, or, to the Company’s knowledge,
inquiry or investigation, before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
that could, individually or in the aggregate, have a Material Adverse Effect.

 

(j) Compliance. Neither the Company nor any Subsidiary, except in each case as
could not, individually or in the aggregate, reasonably be expected to have or
result in a Material Adverse Effect, (i) is in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company or any Subsidiary
under), nor has the Company or any Subsidiary received written notice of a claim
that it is in default under or that it is in violation of, any indenture, loan
or credit agreement or any other agreement or instrument to which it is a party
or by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority.

 



--------------------------------------------------------------------------------

(k) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens that do not, individually or in the aggregate, have or result in a
Material Adverse Effect. Any real property and facilities held under lease by
the Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in material
compliance.

 

(l) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for persons engaged
by any Investor or its investment advisor) relating to or arising out of the
issuance of the Securities pursuant to this Agreement. The Company shall pay,
and hold each Investor harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim for fees arising out of the
issuance of the Securities pursuant to this Agreement. The Company acknowledges
that is has engaged Banc of America Securities LLC as placement agent (the
“Agent”) in connection with the sale of the Securities. Other than the Agent,
the Company has not engaged any placement agent or other agent in connection
with the sale of the Securities.

 

(m) Private Placement. Neither the Company nor, any Person acting on the
Company’s behalf has sold or offered to sell or solicited any offer to buy the
Securities by means of any form of general solicitation or advertising. Neither
the Company nor any of its Affiliates nor, any Person acting on the Company’s
behalf has, directly or indirectly, at any time within the past six months, made
any offer or sale of any security or solicitation of any offer to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the Securities as
contemplated hereby or (ii) cause the offering of the Securities pursuant to the
Transaction Documents to be integrated with prior offerings by the Company for
purposes of any applicable law, regulation or stockholder approval provisions,
including, without limitation, under the rules and regulations of any Trading
Market. The Company is not required to be registered as, and is not an Affiliate
of, an “investment company” within the meaning of the Investment Company Act of
1940, as amended. The Company is not required to be registered as, a United
States real property holding corporation within the meaning of the Foreign
Investment in Real Property Tax Act of 1980.

 

(n) Form S-3 Eligibility. The Company is eligible to register the Common Shares
and the Warrant Shares for resale by the Investors using Form S-3 promulgated
under the Securities Act.

 

(o) Listing and Maintenance Requirements. The Company has not, in the twelve
months preceding the date hereof, received notice (written or oral) from any
Trading Market on

 



--------------------------------------------------------------------------------

which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is in compliance with all such listing and
maintenance requirements.

 

(p) Registration Rights. Except as described in Schedule 3.1(p), the Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
Commission or any other governmental authority that have not been satisfied or
waived.

 

(q) Application of Takeover Protections. There is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s charter
documents or the laws of its state of incorporation that is or could become
applicable to any of the Investors as a result of the Investors and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, as a result of the Company’s issuance
of the Securities and the Investors’ ownership of the Securities.

 

(r) Disclosure. The Company confirms that neither it nor any officers, directors
or Affiliates, has provided any of the Investors (other than Excluded Investors)
or their agents or counsel with any information that constitutes or might
constitute material, nonpublic information (other than the existence and terms
of the issuance of Securities, as contemplated by this Agreement). The Company
understands and confirms that each of the Investors will rely on the foregoing
representations in effecting transactions in securities of the Company (other
than Excluded Investors). All disclosure provided by the Company to the
Investors regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on the behalf
of the Company are true and correct in all material respects and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. To the Company’s
knowledge, no event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, operations or financial conditions, which, under applicable law,
rule or regulation, requires public disclosure or announcement by the Company
but which has not been so publicly announced or disclosed. The Company
acknowledges and agrees that no Investor (other than Excluded Investors) makes
or has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in the Transaction
Documents.

 

(s) Acknowledgment Regarding Investors’ Purchase of Securities. Based upon the
assumption that the transactions contemplated by this Agreement are consummated
in all material respects in conformity with the Transaction Documents, the
Company acknowledges and agrees that each of the Investors (other than Excluded
Investors) is acting solely in the capacity of an arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby. The Company further acknowledges that no Investor (other than
Excluded Investors) is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Investor (other than Excluded
Investors) or any of their respective representatives or agents in

 



--------------------------------------------------------------------------------

connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investors’ purchase of the
Securities. The Company further represents to each Investor that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
representatives.

 

(t) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have does not have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person. All such
Intellectual Property Rights are enforceable and, to the Company’s knowledge,
there is no existing infringement by another Person of any of the Intellectual
Property Rights.

 

(u) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and location in which the
Company and the Subsidiaries are engaged. Neither the Company nor any Subsidiary
has any knowledge that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(v) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits does not, individually or in the aggregate, have or
result in a Material Adverse Effect (“Material Permits”), and neither the
Company nor any Subsidiary has received any written notice of proceedings
relating to the revocation or modification of any Material Permit.

 

(w) Transactions With Affiliates and Employees. Except as set forth or
incorporated by reference in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2002, none of the officers, directors or employees of
the Company is presently a party to any transaction that would be required to be
reported on Form 10-K with the Company or any of its Subsidiaries (other than
for ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the Company’s knowledge, any corporation, partnership, trust or
other entity in which any such officer, director, or employee has a substantial
interest or is an officer, director, trustee or partner.

 

(x) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions

 



--------------------------------------------------------------------------------

are recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(y) Sarbanes-Oxley Act. The Company is in compliance with applicable
requirements of the Sarbanes-Oxley Act of 2002 and applicable rules and
regulations promulgated by the SEC thereunder, except where such noncompliance
would not have, individually or in the aggregate, a Material Adverse Effect.

 

3.2 Representations and Warranties of the Investors. Each Investor hereby, as to
itself only and for no other Investor, represents and warrants to the Company as
follows:

 

(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The purchase by such Investor of the Securities hereunder has been duly
authorized by all necessary action on the part of such Investor. This Agreement
has been duly executed and delivered by such Investor and constitutes the valid
and binding obligation of such Investor, enforceable against it in accordance
with its terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors rights generally, and (ii) the effect of
rules of law governing the availability of specific performance and other
equitable remedies.

 

(b) No Public Sale or Distribution; Investment Intent. Such Investor is (i)
acquiring the Common Shares and the Warrants and (ii) upon exercise of the
Warrants will acquire the Warrant Shares issuable upon exercise thereof, in the
ordinary course of business for its own account and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under the Securities Act or under an exemption from
such registration and in compliance with applicable federal and state securities
laws, and such Investor does not have a present arrangement to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, such Investor does not agree
to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the Securities
Act.

 

(c) Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act.

 

(d) Experience of such Investor. Such Investor, either alone or together with
its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Investor is able to bear the

 



--------------------------------------------------------------------------------

economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.

 

(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
information) about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such Investor
or its representatives or counsel shall modify, amend or affect such Investor’s
right to rely on the truth, accuracy and completeness of the Disclosure
Materials and the Company’s representations and warranties contained in the
Transaction Documents.

 

(f) No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(g) No Conflicts. The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such that
are not material and do not otherwise affect the ability of such Investor to
consummate the transactions contemplated hereby.

 

(h) No Legal, Tax or Investment Advice. Such Investor understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities. Such
Investor understands that the Agent has acted solely as the agent of the Company
in this placement of the Securities, and that the Agent makes no representation
or warranty with regard to the merits of this transaction or as to the accuracy
of any information such Investor may have received in connection therewith. Such
Investor acknowledges that he has not relied on any information or advice
furnished by or on behalf of the Agent.

 

 



--------------------------------------------------------------------------------

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) The Investors covenant that the Securities will only be disposed of pursuant
to an effective registration statement under, and in compliance with the
requirements of, the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or to the Company, or
pursuant to Rule 144(k) except as otherwise set forth herein, the Company
requires the transferor to provide to the Company an opinion of counsel selected
by the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration under the Securities Act. Notwithstanding the foregoing, the
Company hereby consents to and agrees to register on the books of the Company
and with its transfer agent, without any such legal opinion, except to the
extent that the transfer agent requests such legal opinion, any transfer of
Securities by an Investor to an Affiliate of such Investor, provided that the
transferee certifies to the Company that it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and provided that such Affiliate
does not request any removal of any existing legends on any certificate
evidencing the Securities.

 

(b) The Investors agree to the imprinting, so long as is required by this
Section 4.1(b), of the following legend on any certificate evidencing
Securities:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

 

Certificates evidencing Securities shall not be required to contain such legend
or any other legend (i) after a transfer pursuant to a Registration Statement
that is effective under the Securities Act covering the resale of such
Securities, (ii) following any sale of such Securities pursuant to Rule 144,
(iii) if such Securities are eligible for sale under Rule 144(k), or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including controlling judicial interpretations and pronouncements issued by the
Staff of the Commission). The Company shall cause its counsel to issue the legal
opinion included in the Transfer Agent Instructions to the Transfer Agent on the
Effective Date. Following the Effective Date or at such earlier time as a legend
is no longer required for certain Securities, the Company will no later than
three Trading Days following the delivery by an Investor to the Company or the
Transfer Agent of a legended certificate representing such

 



--------------------------------------------------------------------------------

Securities and an opinion of counsel to the extent required by Section 4.1(a),
deliver or cause to be delivered to such Investor a certificate representing
such Securities that is free from all restrictive and other legends. The Company
may not make any notation on its records or give instructions to the Transfer
Agent that enlarge the restrictions on transfer set forth in this Section.

 

(c) The Company will not object to and shall permit (except as prohibited by
law) an Investor to pledge or grant a security interest in some or all of the
Securities in connection with a bona fide margin agreement or other loan or
financing arrangement secured by the Securities, and if required under the terms
of such agreement, loan or arrangement, the Company will not object to and shall
permit (except as prohibited by law) such Investor to transfer pledged or
secured Securities to the pledges or secured parties. Except as required by law,
such a pledge or transfer would not be subject to approval of the Company, no
legal opinion of the pledgee, secured party or pledgor shall be required in
connection therewith, and no notice shall be required of such pledge. Each
Investor acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Securities or
for any agreement, understanding or arrangement between any Investor and its
pledgee or secured party. At the appropriate Investor’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities, including the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) of the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
Selling Stockholders thereunder. Provided that the Company is in compliance with
the terms of this Section 4.1(c), the Company’s indemnification obligations
pursuant to Section 6.4 shall not extend to any Proceeding or Losses arising out
of or related to this Section 4.1(c).

 

4.2 Furnishing of Information. As long as any Investor owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. Upon the reasonable
request of any Investor, the Company shall deliver to such Investor a written
certification of a duly authorized officer as to whether it has complied with
the preceding sentence. The Company further covenants that it will take such
further action as any holder of Securities may reasonably request to satisfy the
provisions of this Section 4.2.

 

4.3 Integration. The Company shall not, and shall use its best efforts to ensure
that no Affiliate thereof shall, sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in Section 2 of
the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Investors or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market.

 

4.4 Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations in full
under the Transaction Documents. In the event that at any time the then
authorized shares of Common Stock are insufficient for the Company to satisfy
its obligations in full under the Transaction Documents, the Company shall
promptly take such actions as may be required to increase the number of
authorized shares.

 



--------------------------------------------------------------------------------

4.5 Securities Laws Disclosure; Publicity. The Company shall, on or before 8:30
a.m., New York time, on the first Trading Day following execution of this
Agreement, issue a press release acceptable to the Investors disclosing all
material terms of the transactions contemplated hereby. On the Closing Date, the
Company shall file a Current Report on Form 8-K with the Commission (the “8-K
Filing”) describing the terms of the transactions contemplated by the
Transaction Documents and including as exhibits to such Current Report on Form
8-K this Agreement and the form of Warrants, in the form required by the
Exchange Act. Thereafter, the Company shall timely file any filings and notices
required by the Commission or applicable law with respect to the transactions
contemplated hereby and provide copies thereof to the Investors promptly after
filing. Except with respect to the 8-K Filing and the press release referenced
above (a copy of which will be provided to the Investors for their review as
early as practicable prior to its filing), the Company shall, at least two
Trading Days prior to the filing or dissemination of any disclosure required by
this paragraph, provide a copy thereof to the Investors for their review. The
Company and the Investors shall consult with each other in issuing any press
releases or otherwise making public statements or filings and other
communications with the Commission or any regulatory agency or Trading Market
with respect to the transactions contemplated hereby, and neither party shall
issue any such press release or otherwise make any such public statement, filing
or other communication without the prior consent of the other, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement, filing or
other communication. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Investor, or include the name of any Investor
in any press release without the prior written consent of such Investor. The
Company shall not, and shall cause each of its Subsidiaries and its and each of
their respective officers, directors, employees and agents not to, provide any
Investor with any material nonpublic information regarding the Company or any of
its Subsidiaries from and after the issuance of the above referenced press
release without the express written consent of such Investor.

 

4.6 Use of Proceeds . The Company intends to use the net proceeds from the sale
of the Securities for general corporate purposes. The Company also may use a
portion of the net proceeds, currently intended for general corporate purposes,
to acquire or invest in technologies, products or services that complement its
business, although the Company has no present plans or commitments and is not
currently engaged in any material negotiations with respect to these types of
transactions. Pending these uses, the Company intends to invest the net proceeds
from this offering in short-term, interest-bearing, investment-grade securities,
or as otherwise pursuant to the Company’s customary investment policies.

 

4.7 Subsequent Placements.

 

(a) From the date hereof until 30 Trading Days following the Effective Date (the
“Blockout Period”), the Company will not, directly or indirectly, offer, sell,
grant any option to purchase, or otherwise dispose of (or announce any offer,
sale, grant or any option to purchase or other disposition of) any of its or the
Subsidiaries’ equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for Common

 



--------------------------------------------------------------------------------

Stock or Common Stock Equivalents (any such offer, sale, grant, disposition or
announcement being referred to as a “Subsequent Placement”).

 

(b) The Blockout Period set forth in the preceding paragraph (a) shall be
extended for the number of Trading Days during such period in which (i) trading
in the Common Stock is suspended by any Trading Market, (ii) the Registration
Statement is not effective, or (iii) the prospectus included in the Registration
Statement may not be used by the Investors for the resale of Registrable
Securities thereunder.

 

(c) (i) From the end of the Blockout Period until the one year anniversary
thereof, the Investor will have a right of participation with respect to any
sales of any of the Company’s securities in a Subsequent Placement and subject
to the terms and conditions set forth in this Section 4.7(c). During such
period, the Company shall give written notice (the “Offer”) to each Investor no
later than two (2) business days prior to entering into any Subsequent
Placement, by delivery of draft definitive documents related to such Subsequent
Placement, or in the absence of sufficiently definitive draft documents, a
signed term sheet setting forth the contemplated material terms of the
Subsequent Placement with definitive draft documents to be provided as soon as
practicable thereafter. The Company shall promptly deliver to the Investors
notice of any material changes to the terms and conditions of the Subsequent
Placement. The Investors shall have the right to purchase (pro rata with the
other Investors hereto) an aggregate amount equal to 33 1/3% of the securities
offered in the Subsequent Placement (the “Offered Securities”) for the same
consideration and on the same terms and conditions as other purchasers in such
Subsequent Placement. Each Investor’s pro rata portion of the Offered Securities
shall be calculated based upon such Investor’s pro rata portion of the aggregate
purchase price paid by the Investors for all of the Common Shares and Warrants
purchased hereunder (the “Basic Amount”), and with respect to each Investor that
elects to purchase its Basic Amount, any additional portion of the Offered
Securities attributable to the Basic Amounts of other Investors as such Investor
shall indicate it will purchase or acquire should the other Investors subscribe
for less than their Basic Amounts (the “Undersubscription Amount”).

 

(ii) To accept an Offer, in whole or in part, an Investor must deliver a written
notice to the Company prior to the closing of the Subsequent Placement, setting
forth the portion of the Investor’s Basic Amount that such Investor elects to
purchase and, if such Investor shall elect to purchase all of its Basic Amount,
the Undersubscription Amount, if any, that such Investor elects to purchase (in
either case, the “Notice of Acceptance”), (ii) to accept an Offer, an Investor
must participate to the extent elected in the Subsequent Placement at the same
time, and upon the same terms, as the other purchasers in the transaction,
without unreasonably causing a delay in the execution or closing thereof (it
being agreed by each Investor that it shall cause no delay in the execution or
closing if it receives draft definitive documents that are in all material
respects equivalent to the final definitive documents at least 24 hours in
advance of the execution thereof). If the Basic Amounts subscribed for by all
Investors are less than the total of all of the Basic Amounts, then each
Investor who has set forth an Undersubscription Amount in its Notice of
Acceptance shall be entitled to purchase, in addition to the Basic Amounts
subscribed for, the Undersubscription Amount it has subscribed for; provided,
however, that if the Undersubscription Amounts subscribed for exceed the
difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available

 



--------------------------------------------------------------------------------

Undersubscription Amount”), each Investor who has subscribed for any
Undersubscription Amount shall be entitled to purchase on that portion of the
Available Undersubscription Amount as the Basic Amount of such Investor bears to
the total Basic Amounts of all Investors that have subscribed for
Undersubscription Amounts, subject to rounding by the Board of Directors to the
extent its deems reasonably necessary.

 

(iii) The Company shall not issue in excess of such number of shares of Common
Stock (or securities which are convertible, exchangeable or exercisable into
such number of shares of Common Stock) in a Subsequent Placement which would
cause the Company to violate any shareholder approval or other requirements of
the Trading Market or any other Eligible Market, exchange, regulatory authority,
agency or commission.

 

(d) The restrictions contained in paragraphs (a) and (c) of this Section shall
not apply to Excluded Stock.

 

ARTICLE V

CONDITIONS

 

5.1 Conditions Precedent to the Obligations of the Investors. The obligation of
each Investor to acquire Securities at the Closing is subject to the
satisfaction or waiver by such Investor, at or before the Closing, of each of
the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date; and

 

(b) Performance. The Company and each other Investor shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing.

 

5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell the Securities at the Closing is subject to the satisfaction
or waiver by the Company, at or before the Closing, of each of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Investors contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date; and

 

(b) Performance. The Investors shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Investors at or prior to the Closing.

 



--------------------------------------------------------------------------------

ARTICLE VI

REGISTRATION RIGHTS

 

6.1 Shelf Registration.

 

(a) As promptly as possible, and in any event on or prior to the Filing Date,
the Company shall prepare and file with the Commission a “Shelf” Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415. The Registration Statement
shall be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form in accordance with the Securities Act and
the Exchange Act and as consented to by the Investors) and shall contain (except
if otherwise directed by the Investors or the Commission) the “Plan of
Distribution” attached hereto as Exhibit D.

 

(b) The Company shall use its reasonable best efforts to cause the Registration
Statement to be declared effective by the Commission as promptly as possible
after the filing thereof, but in any event prior to the Required Effectiveness
Date, and shall use its reasonable best efforts to keep the Registration
Statement continuously effective under the Securities Act until the earlier of
the date that all Registrable Securities covered by such Registration Statement
have been sold or can be sold publicly under Rule 144(k) (the “Effectiveness
Period”).

 

(c) The Company shall notify Investor Counsel in writing promptly (and in any
event within three business days) after receiving notification from the
Commission that the Registration Statement has been declared effective.

 

(d) Should an Event (as defined below) occur, then upon the occurrence of such
Event, and on every monthly anniversary thereof until the applicable Event is
cured, as partial relief for the damages suffered therefrom by the Investors
(which remedy shall not be exclusive of any other remedies available under this
Agreement, at law or in equity), the Company shall pay to each Investor an
amount in cash, as liquidated damages and not as a penalty, equal to 1.0% of (i)
the number of Securities held by such Investor as of the date of such Event,
multiplied by (ii) the purchase price paid by such Investor for such Securities
then held. The payments to which an Investor shall be entitled pursuant to this
Section 6.1(d) are referred to herein as “Event Payments”. Any Event Payments
payable pursuant to the terms hereof shall apply on a pro-rata basis for any
portion of a month prior to the cure of an Event. In the event the Company fails
to make Event Payments in a timely manner, such Event Payments shall bear
interest at the rate of 1.0% per month (prorated for partial months) until paid
in full. All pro rated calculations made pursuant to this paragraph shall be
based upon the actual number of days in such pro rated month.

 

For such purposes, each of the following shall constitute an “Event”:

 

(i) the Registration Statement is not filed on or prior to the Filing Date or is
not declared effective on or prior to the Required Effectiveness Date, as such
dates shall be extended due to delays directly caused by Investors or Investors’
counsel;

 



--------------------------------------------------------------------------------

(ii) except (A) as provided for in Section 6.1(e), (B) if the Company is
involved in a “Rule 13e-3 transaction” as defined in Rule 13e-3 under the
Exchange Act, or (C) a merger or consolidation of the Company or a sale of more
than one-half of the assets of the Company in one or a series of related
transactions, unless following such transaction or series of transactions, the
holders of the Company’s securities prior to the first such transaction continue
to hold at least 50% of the voting rights and equity interests of the surviving
entity or acquirer (clauses (B) and (C), collectively, the “Excluded Events”),
after the Effective Date, an Investor is not permitted to sell Registrable
Securities under the Registration Statement (or a subsequent Registration
Statement filed in replacement thereof) for any reason (other than the fault of
such Investor) for five or more Trading Days (whether or not consecutive);

 

(iii) except as a result of the Excluded Events, the Common Stock is not listed
or quoted, or is suspended from trading, on an Eligible Market for a period of
three Trading Days (which need not be consecutive Trading Days) during the
Effectiveness Period;

 

(iv) the Company fails for any reason to deliver a certificate evidencing any
Securities to an Investor within three Trading Days after delivery of such
certificate is required pursuant to any Transaction Document or the exercise
rights of the Investors pursuant to the Warrants are otherwise suspended for any
reason; or

 

(v) the Company fails to have available a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock available to issue
Warrant Shares upon any exercise of the Warrants or, except as a result of the
Excluded Events, during the Effectiveness Period, any Common Shares or Warrant
Shares are not listed on an Eligible Market.

 

(e) Notwithstanding anything in this Agreement to the contrary, after 60
consecutive Trading Days of continuous effectiveness of the initial Registration
Statement filed and declared effective pursuant to this Agreement, the Company
may, by written notice to the Investors, suspend sales under a Registration
Statement after the Effective Date thereof and/or require that the Investors
immediately cease the sale of shares of Common Stock pursuant thereto and/or
defer the filing of any subsequent Registration Statement if the Company is
engaged in a material merger, acquisition or sale and the Board of Directors
determines in good faith, by appropriate resolutions, that, as a result of such
activity, (A) it would be materially detrimental to the Company (other than as
relating solely to the price of the Common Stock) to maintain a Registration
Statement at such time and (B) it is in the best interests of the Company to
defer proceeding with such registration at such time. Upon receipt of such
notice, each Investor shall immediately discontinue any sales of Registrable
Securities pursuant to such registration until such Investor has received copies
of a supplemented or amended Prospectus or until such Investor is advised in
writing by the Company that the then-current Prospectus may be used and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus. In no event, however,
shall this right be exercised to suspend sales beyond the period during which
(in the good faith determination of the Company’s Board of Directors) the
failure to require such suspension would be materially detrimental to the
Company. The Company’s rights under this Section 6(e) may be exercised for a
period of no more than 20 days at a time and not more than three times in any
twelve-month period, without such suspension being considered as part of an
Event Payment determination.

 



--------------------------------------------------------------------------------

Immediately after the end of any suspension period under this Section 6(e), the
Company shall take all necessary actions (including filing any required
supplemental prospectus) to restore the effectiveness of the applicable
Registration Statement and the ability of the Investors to publicly resell their
Registrable Securities pursuant to such effective Registration Statement.

 

(f) The Company shall not, from the date hereof until the Effective Date of the
Registration Statement, prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities.

 

6.2 Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

 

(a) Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), furnish to the Investors and Lead Investor Counsel copies
of all such documents proposed to be filed, which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
review of such Investors and Investor Counsel. The Company shall reflect in each
such document when so filed with the Commission such comments as the Investors
and Lead Investor may reasonably and promptly propose.

 

(b) (i) Subject to Section 6.1(e), prepare and file with the Commission such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible, and in any event within 12 Trading
Days (except to the extent that the Company reasonably requires additional time
to respond to accounting comments), to any comments received from the Commission
with respect to the Registration Statement or any amendment thereto and as
promptly as reasonably possible provide the Lead Investor Counsel true and
complete copies of all correspondence from and to the Commission relating to the
Registration Statement; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Investors thereof set forth in the Registration Statement as
so amended or in such Prospectus as so supplemented.

 

(c) Notify the Lead Investor Counsel as promptly as reasonably possible, and (if
requested by Lead Investor Counsel confirm such notice in writing no later than
two Trading Days thereafter, of any of the following events: (i) the Commission
notifies the Company whether there will be a “review” of any Registration
Statement; (ii) the Commission comments in writing on any Registration Statement
(in which case the Company shall deliver to Lead Investor Counsel a copy of such
comments and of all written responses thereto); (iii) any Registration Statement
or any post-effective

 



--------------------------------------------------------------------------------

amendment is declared effective; (iv) the Commission or any other Federal or
state governmental authority requests any amendment or supplement to any
Registration Statement or Prospectus or requests additional information related
thereto; (v) the Commission issues any stop order suspending the effectiveness
of any Registration Statement or initiates any Proceedings for that purpose;
(vi) the Company receives notice of any suspension of the qualification or
exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any Proceeding for such purpose; or
(vii) the financial statements included in any Registration Statement become
ineligible for inclusion therein or any statement made in any Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference is untrue in any material respect or any
revision to a Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(d) Use its reasonable best efforts to avoid the issuance of or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of any
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.

 

(e) If requested by an Investor, provide such Investor and Lead Investor
Counsel, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto, including financial statements and
schedules, and all exhibits to the extent requested by such Person (including
those previously furnished or incorporated by reference) promptly after the
filing of such documents with the Commission.

 

(f) Promptly deliver to each Investor and Lead Investor Counsel, without charge,
as many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Investors in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto to the extent permitted
by federal and state securities laws and regulations.

 

(g) (i) In the time and manner required by each Trading Market, prepare and file
with such Trading Market an additional shares listing application covering all
of the Registrable Securities; (ii) take all steps necessary to cause such
Registrable Securities to be approved for listing on each Trading Market as soon
as possible thereafter; (iii) provide to Investor Counsel evidence of such
listing; and (iv) except as a result of the Excluded Events, during the
Effectiveness Period, maintain the listing of such Registrable Securities on
each such Trading Market or another Eligible Market.

 

(h) Prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the selling Investors and
Lead Investor Counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Investor requests in writing, to
keep each such

 



--------------------------------------------------------------------------------

registration or qualification (or exemption therefrom) effective for so long as
required, but not to exceed the duration of the Effectiveness Period, and to do
any and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

 

(i) Cooperate with the Investors to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Investors may reasonably
request.

 

(j) Upon the occurrence of any event described in Section 6.2(c)(vii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(k) Cooperate with any reasonable due diligence investigation undertaken by the
Investors in connection with the sale of Registrable Securities, including,
without limitation, by making available documents and information; provided that
the Company will not deliver or make available to any Investor material,
nonpublic information unless such Investor specifically requests in advance to
receive material, nonpublic information in writing.

 

(l) Comply with all rules and regulations of the Commission applicable to the
registration of the Securities.

 

6.3 Registration Expenses. The Company shall pay all fees and expenses incident
to the performance of or compliance with Article VI of this Agreement by the
Company, including without limitation (a) all registration and filing fees and
expenses, including without limitation those related to filings with the
Commission, any Trading Market and in connection with applicable state
securities or Blue Sky laws, (b) printing expenses (including without limitation
expenses of printing certificates for Registrable Securities), (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel for the
Company and up to $5,000 for fees and disbursements of Lead Investor Counsel,
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement, and
(f) all listing fees to be paid by the Company to the Trading Market.

 



--------------------------------------------------------------------------------

6.4 Indemnification.

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Investor, the
officers, directors, partners, members, agents and employees of each of them,
each Person who controls any such Investor (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all Losses, as incurred, arising out of or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(iii) any cause of action, suit or claim brought or made against such
Indemnified Party (as defined in Section 6.4(c) below) by a third party
(including for these purposes a derivative action brought on behalf of the
Company), arising out of or resulting from (x) execution, delivery, performance
or enforcement of the Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby, (y) any transaction financed or to
be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Securities, or (z) the status of Indemnified Party as holder
of the Securities or (iv) any untrue or alleged untrue statement of a material
fact contained in the Registration Statement, any Prospectus or any form of
Company prospectus or in any amendment or supplement thereto or in any Company
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that (A)
such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Investor furnished in
writing to the Company by such Investor for use therein, or to the extent that
such information relates to such Investor or such Investor’s proposed method of
distribution of Registrable Securities, or (B) in the case of an occurrence of
an event of the type specified in Section 6.2(c)(v)-(vii), the use by such
Investor of an outdated or defective Prospectus after the Company has notified
such Investor in writing that the Prospectus is outdated or defective and prior
to the receipt by such Investor of the Advice contemplated in Section 6.5. The
Company shall notify the Investors promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.

 

(b) Indemnification by Investors. Each Investor shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
any omission of a material fact required to be stated therein or necessary to
make the

 



--------------------------------------------------------------------------------

statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading to the extent, but only to the extent, that such untrue
statement or omission is contained in any information so furnished by such
Investor to the Company specifically for inclusion in such Registration
Statement or such Prospectus or to the extent that (i) such untrue statements or
omissions are based solely upon information regarding such Investor furnished to
the Company by such Investor expressly for use therein, or to the extent that
such information relates to such Investor or such Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by such Investor expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (ii) in the case of an occurrence of an event of the type specified in
Section 6.2(c)(v)-(vii), the use by such Investor of an outdated or defective
Prospectus after the Company has notified such Investor in writing that the
Prospectus is outdated or defective and prior to the receipt by such Investor of
the Advice contemplated in Section 6.5. In no event shall the liability of any
selling Investor hereunder be greater in amount than the dollar amount of the
net proceeds received by such Investor upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party). It
being understood, however, that the Indemnifying Party shall not, in connection
with any one such Proceeding be liable for the fees and expenses of more than
one separate firm of attorneys at any time for all Indemnified Parties, which
firm shall be appointed by a majority of the Indemnified Parties; provided,
however, that in the case a single firm of attorneys

 



--------------------------------------------------------------------------------

would be inappropriate due to actual or potential differing interests of
conflicts between such Indemnified Parties and any other party represented by
such counsel in such Proceeding or otherwise, then the Indemnifying Party shall
be liable for the fees and expenses of one additional firm of attorneys with
respect to such Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

(d) Contribution. If a claim for indemnification under Section 6.4(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 6.4(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of

 



--------------------------------------------------------------------------------

fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.5 Dispositions. Each Investor agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement.
Each Investor further agrees that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Sections 6.2(c)(v), (vi) or
(vii), such Investor will discontinue disposition of such Registrable Securities
under the Registration Statement until such Investor’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement contemplated
by Section 6.2(j), or until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus may be resumed, and, in either
case, has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.

 

6.6 No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Investors in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement other than the
Registrable Securities, and the Company shall not after the date hereof enter
into any agreement providing any such right to any of its security holders.

 

6.7 Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Investor written notice of
such determination and if, within ten days after receipt of such notice, any
such Investor shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Investor requests to be registered.

 

ARTICLE VII

MISCELLANEOUS

 

7.1 Termination. This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the Closing has not been
consummated by the third Business Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

 

7.2 Fees and Expenses. At the Closing, the Company shall pay to the Lead
Investor an aggregate of $25,000 for the Lead Investor Counsel legal fees and
expenses incurred in connection

 



--------------------------------------------------------------------------------

with its due diligence and the preparation and negotiation of the Transaction
Documents. In lieu of the foregoing payment, the Lead Investor may retain such
amount at the Closing or require the Company to pay such amount directly to Lead
Investor Counsel. Except as expressly set forth in the Transaction Documents to
the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of their applicable Securities.

 

7.3 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

 

7.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 6:30 p.m. (New York City time) on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 6:30 p.m. (New
York City time) on any Trading Day, (c) the Trading Day following the date of
deposit with a nationally recognized overnight courier service, or (d) upon
actual receipt by the party to whom such notice is required to be given. The
addresses and facsimile numbers for such notices and communications are those
set forth on the signature pages hereof, or such other address or facsimile
number as may be designated in writing hereafter, in the same manner, by any
such Person.

 

7.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each of the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. Notwithstanding the foregoing,
a waiver or consent to depart from the provisions hereof with respect to a
matter that relates exclusively to the rights of Investors under Article VI may
be given by Investors holding at least a majority of the Registrable Securities
to which such waiver or consent relates.

 

7.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language

 



--------------------------------------------------------------------------------

used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent, and no rules of strict construction will be
applied against any party.

 

7.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the “Investors.” Notwithstanding anything to the contrary herein,
Securities may be assigned to any Person in connection with a bona fide margin
account or other loan or financing arrangement secured by such Securities.

 

7.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnified Party is an intended third party
beneficiary of Section 6.4 and (in each case) may enforce the provisions of such
Sections directly against the parties with obligations thereunder.

 

7.9 Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF THE STATE
OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
THE COMPANY AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY
OR ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE
ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE,
AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY
OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION
OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH
PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
THE COMPANY AND INVESTORS HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

 



--------------------------------------------------------------------------------

7.10 Survival. The representations and warranties, agreements and covenants
contained herein shall survive the Closing.

 

7.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

7.12 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

7.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
owed to such Investor by the Company under a Transaction Document and the
Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to such Seller, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

 

7.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.

 

7.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to seek specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation (other than in
connection with any action for temporary restraining order) the defense that a
remedy at law would be adequate.

 

7.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor hereunder or any Investor enforces or exercises its
rights hereunder or thereunder, and

 



--------------------------------------------------------------------------------

such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company by a trustee, receiver or
any other person under any law (including, without limitation, any bankruptcy
law, state or federal law, common law or equitable cause of action), then to the
extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.

 

7.17 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.

 

7.18 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to this Agreement has been made by such Investor independently of any
other Investor and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or of the Subsidiary which may have been made or given
by any other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any other
Investor (or any other person) relating to or arising from any such information,
materials, statements or opinions. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no other
Investor will be acting as agent of such Investor in connection with monitoring
its investment hereunder. Each Investor shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Investor to be joined as an additional party in
any proceeding for such purpose.

 

[SIGNATURE PAGES TO FOLLOW]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

CURON MEDICAL, INC.

By:   /s/    LARRY C. HEATON, II            

--------------------------------------------------------------------------------

Name:

  Larry C. Heaton, II

Title:

  President and Chief Executive Officer  

Address for Notice:

 

46117 Landing Parkway

Fremont, California 94538

Facsimile No.: (510) 668-2101

Telephone No.: (510) 661-1800

Attn: Chief Executive Officer

 

With a copy to:

 

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, California 94304

Facsimile No.: (650) 493-6811

Telephone No.: (650) 493-9300

Attn: David J. Saul, Esq.

 



--------------------------------------------------------------------------------

Investor Signature Page

 

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 4, 2004 (the “Purchase
Agreement”) by and among Curon Medical, Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock and Warrants set forth
below, and authorizes this signature page to be attached to the Purchase
Agreement or counterparts thereof.

 

Name of Investor:

--------------------------------------------------------------------------------

By:  

--------------------------------------------------------------------------------

   

Name:

       

Title:

     

Address:        

--------------------------------------------------------------------------------

Telephone No.:        

--------------------------------------------------------------------------------

Facsimile No.:        

--------------------------------------------------------------------------------

Number of Shares:        

--------------------------------------------------------------------------------

Number of Warrants:        

--------------------------------------------------------------------------------

Aggregate Purchase Price: $        

--------------------------------------------------------------------------------

 

Agreed to and accepted this

4th day of February, 2004

 

CURON MEDICAL, INC.

By:  

 

--------------------------------------------------------------------------------

   

Name:

  Larry C. Heaton, II    

Title:

  President and Chief Executive Officer

 



--------------------------------------------------------------------------------

Exhibits:

 

A Schedule of Investors

 

B Instruction Sheet For Investors

 

C Opinion of Company Corporate Counsel

 

D Plan of Distribution

 

E Company Transfer Agent Instructions

 

F Form of Warrant

 



--------------------------------------------------------------------------------

Exhibit A

 

Schedule of Investors

 

(1)
Investor

--------------------------------------------------------------------------------

   (2)
Common Shares


--------------------------------------------------------------------------------

   (3)
Warrants


--------------------------------------------------------------------------------

  

(4)


Purchase Price

--------------------------------------------------------------------------------

Capital Ventures International

   200,000    45,000    $ 672,000

Citadel Equity Fund Ltd.

   175,000    39,375    $ 588,000

Cranshire Capital L.P.

   300,000    67,500    $ 1,008,000

Deephaven Small Cap Growth Fund LLC

   400,000    90,000    $ 1,344,000

Elliott Associates, L.P.

   100,000    22,500    $ 336,000

Elliott International, L.P.

   150,000    33,750    $ 504,000

Iroquois Capital L.P.

   37,500    8,437.5    $ 126,000

Omicron Master Trust

   300,000    67,500    $ 1,008,000

Portside Growth and Opportunity Fund

   170,000    38,250    $ 571,200

SF Capital Partners Ltd.

   155,000    34,875    $ 520,800

Smithfield Fiduciary LLC

   500,000    112,500    $ 1,680,000

Vertical Ventures, LLC

   37,500    8,437.5    $ 126,000

Ziff Asset Management, L.P.

   1,500,000    337,500    $ 5,040,000

TOTAL

   4,025,000    905,625    $ 13,524,000

 

 



--------------------------------------------------------------------------------

Exhibit B

 

INSTRUCTION SHEET FOR INVESTOR

 

(to be read in conjunction with the entire

Securities Purchase Agreement)

 

A. Complete the following items in the Securities Purchase Agreement:

 

  1. Complete and execute the Investor Signature Page. The Agreement must be
executed by an individual authorized to bind the Investor.

 

  2. Exhibit B-1 - Stock Certificate Questionnaire:

 

Provide the information requested by the Stock Certificate Questionnaire;

 

  3. Exhibit B-2 - Registration Statement Questionnaire:

 

Provide the information requested by the Registration Statement Questionnaire.

 

  4. Exhibit B-3 - Investor Certificate:

 

  5. Return, via facsimile, the signed Securities Purchase Agreement including
the properly completed Exhibits B-1 through B-3, to:

 

Wilson Sonsini Goodrich & Rosati

Facsimile: (650) 493-6811

Telephone: (650) 493-9300

Attn: Julia Frank

 

  6. After completing instruction number five (5) above, deliver the original
signed Securities Purchase Agreement including the properly completed Exhibits
B-1 through B-3 to:

 

Wilson Sonsini Goodrich & Rosai

650 Page Mill Road

Palo Alto, California 94304

Facsimile: (650) 493-6811

Telephone: (650) 493-9300

Attn: Julia Frank

 

B. Instructions regarding the transfer of funds for the purchase of Common
Shares and Warrants will be telecopied to the Investor by the Company at a later
date.

 

C. Upon the resale of any Common Shares by the Investor after the Registration
Statement covering any Common Shares is effective, as described in the Purchase
Agreement, the Investor

 

must deliver a current prospectus, and annual and quarterly reports of the
Company to the buyer (prospectuses, and annual and quarterly reports may be
obtained from the Company at the Investor’s request).

 



--------------------------------------------------------------------------------

Exhibit B-1

 

Curon Medical, Inc.

 

STOCK CERTIFICATE QUESTIONNAIRE

 

     Please provide us with the following information:     1.    The exact name
that the Securities are to be registered in (this is the name that will appear
on the stock certificate(s)). You may use a nominee name if appropriate:        
   

--------------------------------------------------------------------------------

2.    The relationship between the Investor of the Securities and the Registered
Holder listed in response to item 1 above:            

--------------------------------------------------------------------------------

3.    The mailing address, telephone and telecopy number of the Registered
Holder listed in response to item 1 above:            

--------------------------------------------------------------------------------

                  

--------------------------------------------------------------------------------

                  

--------------------------------------------------------------------------------

                  

--------------------------------------------------------------------------------

                  

--------------------------------------------------------------------------------

4.    The Tax Identification Number of the Registered Holder listed in response
to item 1 above:            

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Exhibit B-2

 

Curon Medical, Inc.

 

REGISTRATION STATEMENT QUESTIONNAIRE

 

In connection with the Registration Statement, please provide us with the
following information regarding the Investor.

 

1. Please state your organization’s name exactly as it should appear in the
Registration Statement:

 

2. Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates?

 

¨        Yes                             ¨         No

 

If yes, please indicate the nature of any such relationship below:

 

                                                                               
                                        
                                        
                                        
                                                     

 

                                                                               
                                        
                                        
                                        
                                                     

 

                                                                               
                                        
                                        
                                        
                                                     

 

                                                                               
                                        
                                        
                                        
                                                     

 

3. Are you the beneficial owner of any other securities of the Company?

 

¨        Yes                             ¨         No

 

If yes, please describe the nature and amount of such ownership.

 

                                                                               
                                        
                                        
                                        
                                                     

 

                                                                               
                                        
                                        
                                        
                                                     

 

                                                                               
                                        
                                        
                                        
                                                     

 

                                                                               
                                        
                                        
                                        
                                                     

 

4. Have you made or are you aware of any arrangements relating to the
distribution of the shares of the Company pursuant to the Registration
Statement?

 

¨        Yes                             ¨         No

 

If yes, please describe the nature and amount of such arrangements.

 

                                                                               
                                        
                                        
                                        
                                                     

 

                                                                               
                                        
                                        
                                        
                                                     

 

                                                                               
                                        
                                        
                                        
                                                     

 

                                                                               
                                        
                                        
                                        
                                                     

 



--------------------------------------------------------------------------------

Exhibit B-3

 

Curon Medical, Inc.

 

CERTIFICATE FOR CORPORATE, PARTNERSHIP,

TRUST, FOUNDATION AND JOINT INVESTORS

 

If the investor is a corporation, partnership, trust, pension plan, foundation,
joint Investor (other than a married couple) or other entity, an authorized
officer, partner, or trustee must complete, date and sign this Certificate.

 

CERTIFICATE

 

The undersigned certifies that the representations and responses below are true
and accurate:

 

(a) The investor has been duly formed and is validly existing and has full power
and authority to invest in the Company. The person signing on behalf of the
undersigned has the authority to execute and deliver the Securities Purchase
Agreement on behalf of the Investor and to take other actions with respect
thereto.

 

(b) Indicate the form of entity of the undersigned:

 

            Limited Partnership

 

            General Partnership

 

            Corporation

 

            Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor):

 

                                                                               
                                        
                                        
                                        
                                                     

 

                                                                               
                                        
                                        
                                        
                                                     

 

                                                                               
                                        
                                        
                                        
                                                     

(Continue on a separate piece of paper, if necessary.)

 

            Other type of Trust (indicate type of trust and, for trusts other
than pension trusts, name the grantors and beneficiaries):

 

                                                                               
                                        
                                        
                                        
                                                     

 

                                                                               
                                        
                                        
                                        
                                                     

 

                                                                               
                                        
                                        
                                        
                                                     

(Continue on a separate piece of paper, if necessary.)

 

            Other form of organization (indicate form of organization
(___________________________________________

 

_____________________________________________________________________________________________________
).

 



--------------------------------------------------------------------------------

(c) Indicate the approximate date the undersigned entity was formed:
_________________________________.

 

(d) In order for the Company to offer and sell the Units in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as an investor in the Company.

 

           1. A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;

 

           2. A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934;

 

           3. An insurance company as defined in Section 2(13) of the Securities
Act;

 

           4. An investment company registered under the Investment Company Act
of 1940 or a business development company as defined in Section 2(a)(48) of that
Act;

 

           5. A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;

 

           6. A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 

           7. An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 

           8. A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;

 

           9. An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of $5,000,000;

 

           10. A trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares, whose purchase is directed by
a sophisticated person as described in Rule 506(b)(2)(ii) of the Exchange Act;

 

          

11. An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the

 



--------------------------------------------------------------------------------

 

equity owners of the undersigned, and the investor category which each such
equity owner satisfies:

 

                                                                               
                                        
                                        
                                                         

 

                                                                               
                                        
                                        
                                                         

 

                                                                               
                                        
                                        
                                                         

 

                                                                               
                                        
                                        
                                                         

(Continue on a separate piece of paper, if necessary.)

 

Please set forth in the space provided below the (i) states, if any, in the U.S.
in which you maintained your principal office during the past two years and the
dates during which you maintained your office in each state, (ii) state(s), if
any, in which you are incorporated or otherwise organized and (iii) state(s), if
any, in which you pay income taxes.

 

                                                                               
                                        
                                        
                                                         

 

                                                                               
                                        
                                        
                                                         

 

                                                                               
                                        
                                        
                                                         

 

Dated:                                          , 2004

 

  

--------------------------------------------------------------------------------

Name of investor

  

--------------------------------------------------------------------------------

Signature and title of authorized officer, partner or trustee

 

 



--------------------------------------------------------------------------------

Exhibit C

 

OPINION OF COMPANY CORPORATE COUNSEL

 

[Date]

 

To the Investors Named on

Exhibit A Hereto

 

  Re: Curon Medical Inc.—Issuance and Sale of 4,025,000 Shares of Common Stock
and Warrants to purchase 905,625 Shares of Common Stock

 

Ladies and Gentlemen:

 

We have acted as counsel to Curon Medical Inc., a Delaware corporation (the
“Company”), in connection with that certain Securities Purchase Agreement, dated
February 4, 2004 (the “Purchase Agreement”), among the Company and the investors
named on Exhibit A hereto (the “Investors”), pursuant to which the Investors are
purchasing from the Company on the date hereof 4,025,000 shares (the “Common
Shares”) of common stock, par value U.S. $0.001 per share, of the Company (the
“Common Stock”), and warrants (the “Warrants”) initially exercisable into
905,625 shares of Common Stock (the “Warrant Shares”). The Common Shares, the
Warrants and the Warrant Shares are referred to herein collectively as the
“Securities”. This opinion is being furnished to you pursuant to Section
2.2(a)(iii) of the Purchase Agreement. Capitalized terms used herein have the
same meanings given to them in the Purchase Agreement, unless otherwise defined
herein.

 

In this regard, we have examined executed originals or copies of the following:

 

  (a) the Purchase Agreement;

 

  (b) the form of Warrant to be issued by the Company to the Investors;

 

  (c) the Amended and Restated Certificate of Incorporation of the Company, as
amended through and in effect on the date hereof, certified by the Secretary of
State of the State of Delaware as of a recent date;

 

  (d) the Bylaws of the Company, as amended through the date hereof;

 



--------------------------------------------------------------------------------

  (e) a certificate as of a recent date of the Secretary of State of Delaware as
to the good standing of the Company as a corporation incorporated under the laws
of the State of Delaware (“Delaware Good Standing Certificate”);

 

  (f) resolutions of the Board of Directors of the Company adopted on February
1, 2004;

 

  (g) specimen of certificate for the Warrants;

 

  (h) the agreements listed on Exhibit B hereto (the “Reviewed Agreements”)

 

  (i) the other documents delivered by the Company and you at the Closing on the
date hereof; and

 

  (j) such other instruments, corporate records, certificates of public
officials, certificates of officers or other representatives of the Company and
others and other documents as we have deemed necessary or appropriate as a basis
for the opinions set forth herein.

 

The Purchase Agreement and the Warrants are sometimes referred to collectively
herein as the “Operative Documents.”

 

With your permission, we have assumed the following: (a) the genuineness of all
signatures; (b) the authenticity of all documents submitted to us as originals;
(c) the conformity to authentic original documents of all documents submitted to
us as copies; (d) the truth, accuracy and completeness of the information,
factual matters, representations and warranties contained in the records,
documents, instruments and certificates we have reviewed as of their stated
dates and as of the date hereof; (e) the legal capacity of natural persons; (f)
except as specifically covered in the opinions set forth below, the due
authorization, execution and delivery on behalf of the respective parties
thereto of documents referred to herein and the legal, valid and binding effect
thereof on such parties; and (g) the absence of any evidence extrinsic to the
provisions of the written agreements between the parties that the parties
intended a meaning contrary to that expressed by those provisions. As to any
facts material to the opinions expressed herein that were not independently
established or verified, we have relied upon oral or written statements and
representations of officers and other representatives of the Company and you.

 

As used in this opinion, the expressions “to our knowledge,” “known to us,” and
similar phrases refer to the actual knowledge of the attorneys of this firm who
have regularly worked on significant legal matters for the Company, including,
without limitation, in connection with the Purchase Agreement and the
transactions contemplated thereby. Except to the extent expressly set forth
herein, we have not undertaken any independent investigation to determine the
existence or absence of any fact or the accuracy of any statement so qualified,
and any limited inquiry undertaken by us during the preparation of this opinion
letter should not be regarded as such an investigation or review. No inference
as to our knowledge of any matters bearing on the accuracy of any statement so
qualified should be drawn from our representation of the Company or the
rendering of the opinions set forth below.

 



--------------------------------------------------------------------------------

The opinions set forth below are subject to the following additional exceptions,
qualifications, limitations and assumptions:

 

  A. Members of our firm are admitted to the bar in the States of California and
New York, and we do not express any opinion as to the laws of any jurisdiction
other than the laws of the United States of America, the State of California to
the extent California law is expressly referenced, the State of New York (but
only with respect to paragraph 5 below and only insofar as the opinions set
forth therein relate to validity, binding effect and enforceability of the
agreements referred to therein), and the General Corporation Law of the State of
Delaware (the “DGCL”). We have made no inquiry into, and we express no opinion
as to, the statutes, regulations, treaties, common laws or other laws of any
other nation, state or jurisdiction. As you know, we are not licensed to
practice law in the State of Delaware, and our opinions as to the DGCL are based
solely on our review of the official statutes of the State of Delaware.

 

  B. We express no opinion as to:

 

  (i) the effect of any bankruptcy, insolvency, reorganization, arrangement,
fraudulent conveyance, moratorium or other similar laws relating to or affecting
the rights of creditors generally, including, without limitation, laws relating
to fraudulent transfers or conveyances and preferences;

 

  (ii) rights to indemnification and contribution which may be limited by
applicable law or equitable principles; or

 

  (iii) the effect of general principles of equity, including without
limitation, concepts of materiality, reasonableness, good faith and fair
dealing, the effect of judicial discretion and the possible unavailability of
specific performance, injunctive relief or other equitable relief, regardless of
whether considered in a proceeding in equity or at law.

 

  C. With respect to our opinions expressed in paragraph 1 below, insofar as
they relate to the valid existence or good standing, we have relied solely on
the Delaware Good Standing Certificate.

 

  D. We express no opinion with respect to the validity, binding nature or
enforceability of any provisions of any Operative Documents imposing penalties
or forfeitures, late payment charges upon delinquency in payment or the
occurrence of a default to the extent they constitute a penalty or forfeiture or
are otherwise contrary to public policy.

 

  E.

We express no opinion as to any provision of the Operative Documents requiring
written amendments or waivers of such documents insofar as it suggests that oral
or other modifications, amendments or waivers could not be

 



--------------------------------------------------------------------------------

 

effectively agreed upon by the parties or that the doctrine of promissory
estoppel might not apply.

 

  F. We express no opinion regarding compliance or non-compliance (or the effect
thereof) with the securities laws of any state or local jurisdiction.

 

  G. Except as set forth in paragraph 10, to the extent that the obligations of
the Company under the Operative Documents may be dependent upon such matters, we
assume for the purposes of this opinion letter: that the Investors have been
duly organized, are validly existing and in good standing under the laws of
their jurisdiction of organization; that they are duly qualified to engage in
the activities contemplated for them by the Operative Documents; that the
Operative Documents have been duly authorized, executed and delivered by the
Investors, and constitute legally valid and binding obligations thereof,
enforceable against the Investors in accordance with their respective terms;
that the Investors are generally in compliance with all applicable laws and
regulations; and that they have the requisite organizational and legal power to
perform their obligations under the Operative Documents.

 

  H. We have assumed that no offers or sales of the Securities have been made
other than to “accredited investors” within the meaning of Rule 501 of the
Securities Act of 1933, as amended (the “Securities Act”). Moreover, we have
assumed that the offers and sales of the Securities have been conducted in the
manner contemplated by the Purchase Agreement and, in this regard, we have
relied upon the applicable representations, warranties, covenants and agreements
contained in the Purchase Agreement and assumed compliance by the respective
parties therewith.

 

  I. With respect to our opinion in paragraph 10 below, we have assumed that the
Company’s solicitation of the Investor’s representations and warranties
contained in the Purchase Agreement constitutes “reasonable care” for purposes
of Rule 502(d) of Regulation D.

 

  J. This opinion speaks only at and as of its date and is based solely on the
facts and circumstances known to us at and as of such date. We express no
opinion as to the effect on rights under the Operative Documents of any statute,
rule, regulation or other law which is enacted or becomes effective after, or of
any court decision which changes the law relevant to such rights which is
rendered after, the date of this opinion or the conduct of the parties following
the closing of the contemplated transaction. In addition, in rendering this
opinion, we assume no obligation to revise or supplement this opinion should the
present laws of the jurisdictions mentioned herein be changed by legislative
action, judicial decision or otherwise.

 



--------------------------------------------------------------------------------

On the basis of the foregoing and in reliance thereon and having regard for
legal considerations which we deem relevant, and subject to the limitations and
qualifications set forth herein, we advise you that in our opinion:

 

  1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, with corporate power and
authority required to own and operate its property and assets and carry on its
business in the manner described in the SEC Reports.

 

  2. The Common Shares have been duly authorized and, when issued and delivered
against payment therefor as contemplated by the Agreement, will be validly
issued, fully paid and nonassessable and free of any Liens, and will not be
subject to any preemptive right under the Company’s charter or bylaws.

 

  3. The Warrants have been duly authorized and, when issued and delivered
against payment therefor as contemplated by the Agreement, the Warrants will be
validly issued, and will not be subject to any preemptive right under the
Company’s charter or bylaws.

 

  4. The Warrant Shares to be issued upon exercise of the Warrants have been
duly authorized and reserved for issuance and, when such Warrant Shares have
been exercised in accordance with the provisions of the Warrants and have been
issued and delivered against payment therefor in accordance with the terms of
the Warrants, will be validly issued, fully paid and nonassessable and free of
any Liens, and will not be subject to any preemptive right under the Company’s
charter or bylaws.

 

  5. Each of the Operative Documents has been duly authorized, executed and
delivered by the Company, and upon due authorization, execution and delivery by
the Investors under the Operative Documents, each Operative Document will
constitute a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms.

 

  6. The execution and delivery by the Company of the Operative Documents and
the consummation of the transactions contemplated thereby by the Company, do
not: (i) result in the violation of the Certificate of Incorporation or By-laws
of the Company, (ii) result in the violation of the DGCL or any U.S. federal or
California governmental statute, rule or regulation applicable to the Company or
(iii) result in a breach or violation of any Reviewed Agreement.

 

  7.

No order, consent, permit, authorization or approval from, any notice to, or the
making of any declaration or filing with, any U.S. federal or California court,
regulatory authority, governmental body, regulatory agency, self-regulatory
agency or stock exchange is required on the part of the Company in connection
with the execution and delivery by the Company of the Operative Documents and
the consummation of the transactions contemplated thereby by the Company, except
(i) qualification (or taking such action as may be necessary to secure an
exemption from

 



--------------------------------------------------------------------------------

 

qualification, if available) under the California Corporate Securities Law and
other applicable state securities laws (but excluding jurisdictions outside the
United States) of the offer and sale of the Securities, (ii) the filing of Form
D with the Securities and Exchange Commission with respect to the issuance of
the Securities, (iii) the filing of a registration statement to cover the resale
of the Securities as required by the Purchase Agreement, and (iv) the filing of
a notification with the Nasdaq Stock Market for the listing of the Common Shares
and Warrant Shares.

 

  8. The authorized capital stock of the Company as set forth in the Company’s
most recent SEC Report consists of 50,000,000 shares of Common Stock, par value
$0.001 per share, and 5,000,000 shares of Preferred Stock, par value $0.001 per
share.

 

  9. The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

  10. It is not necessary in connection with the offer, sale and delivery of the
Securities to the Investors under the Operative Documents to register the
Securities under the Securities Act of 1933, as amended, it being understood
that no opinion is expressed as to any subsequent resale of any Securities by
such Investors.

 

--------------------------------------------------------------------------------

 

This letter is rendered only to you as an Investor under the Purchase Agreement
and is solely for your benefit in connection with the transaction covered
thereby. This letter may not be relied upon by you for any other purpose, or
furnished to, quoted to, or relied upon by any other person, firm or corporation
for any purpose, without our prior written consent. We disclaim any obligation
to update this opinion letter for events occurring or coming to our attention
after the date hereof.

 



--------------------------------------------------------------------------------

Exhibit D

 

PLAN OF DISTRIBUTION

 

The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:

 

  • ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  • block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  • purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  • an exchange distribution in accordance with the rules of the applicable
exchange;

 

  • privately negotiated transactions;

 

  • short sales;

 

  • broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  • a combination of any such methods of sale; and

 

  • any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

The selling stockholders may also engage in short sales against the box, puts
and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.

 

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting

 



--------------------------------------------------------------------------------

discounts or commissions under the Securities Act. Discounts, concessions,
commissions and similar selling expenses, if any, attributable to the sale of
shares will be borne by a selling stockholder. The selling stockholders may
agree to indemnify any agent, dealer or broker-dealer that participates in
transactions involving sales of the shares if liabilities are imposed on that
person under the Securities Act.

 

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.

 

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.

 

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

 

We are required to pay all fees and expenses incident to the registration of the
shares of common stock, including $5,000 of fees and disbursements of counsel to
the selling stockholders. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

 

The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.

 

The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.

 



--------------------------------------------------------------------------------

Exhibit E

 

COMPANY TRANSFER AGENT INSTRUCTIONS

 

Mellon Investor Services LLC

235 Montgomery Street, 23rd. Floor

San Francisco, CA 94104

Attention: Cecil Bobey

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of
February 4, 2004 (the “Agreement”), by and among Curon Medical, Inc., a Delaware
corporation (the “Company”), and the investors named on the Schedule of
Investors attached thereto (collectively, the “Holders”), pursuant to which the
Company is issuing to the Holders shares (the “Common Shares”) of Common Stock
of the Company, par value $.001 per share (the “Common Stock”), and Warrants
(the “Warrants”), which are exercisable into shares of Common Stock.

 

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time):

 

(i) to issue shares of Common Stock upon transfer or resale of the Common
Shares; and

 

(ii) to issue shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Exhibit I, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon.

 

You acknowledge and agree that so long as you have previously received (a)
written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Common Shares and the Warrant
Shares has been declared effective by the Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), or
(ii) sales of the Common Shares and the Warrant Shares may be made in conformity
with Rule 144 under the 1933 Act (“Rule 144”), (b) if applicable, a copy of such
registration statement, and (c) notice from legal counsel to the Company or any
Holder that a transfer of Common Shares and/or Warrant Shares has been effected
either pursuant to the registration statement (and a prospectus delivered to the
transferee) or pursuant to Rule 144, then, unless otherwise required by law,
within three (3) business days of your receipt of the notice referred to in (c),
you shall issue the certificates representing the Common Shares and the Warrant
Shares so sold to the transferees registered in the names of such transferees,
and such certificates shall not bear any legend restricting

 



--------------------------------------------------------------------------------

transfer of the Common Shares and the Warrant Shares thereby and should not be
subject to any stop-transfer restriction.

 

A form of written confirmation (to be used in connection with any sale) from the
Company’s outside legal counsel that a registration statement covering resales
of the Common Shares and the Warrant Shares has been declared effective by the
SEC under the 1933 Act is attached hereto as Exhibit II.

 

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at 510-661-1800.

 

Very truly yours,

 

Curon Medical, Inc.

By:        

--------------------------------------------------------------------------------

   

Name:

  Larry C. Heaton, II    

Title:

  President and Chief Executive Officer

 

THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

this          day of FEBRUARY, 2004

 

Mellon Investor Services LLC

By:        

--------------------------------------------------------------------------------

   

Name:

           

--------------------------------------------------------------------------------

   

Title:

           

--------------------------------------------------------------------------------

 

Enclosures

 



--------------------------------------------------------------------------------

Exhibit G

 

FORM OF WARRANT

 



--------------------------------------------------------------------------------

Schedule 3.1(a)

 

SUBSIDIARIES

 

The Company has the following direct or indirect Subsidiaries:

 

Curon Medical bvba, incorporated in Belgium (Flanders)

 

Curon Medical (Pty.) Ltd., incorporated in Australia (NSW)

 



--------------------------------------------------------------------------------

Schedule 3.1(f)

 

CAPITALIZATION

 

    

Authorized

--------------------------------------------------------------------------------

  

Issued and Outstanding

--------------------------------------------------------------------------------

Common Stock    50,000,000    20,274,512 Preferred Stock    5,000,000    0
Common Stock Warrants   

(568,917 shares of

Common Stock are

reserved for issuance)

  

(warrant rights exercisable for up

to 568,917 shares of Common

Stock are currently outstanding)

2000 Stock Plan (Options to Purchase Common Stock)   

(5,892,988 shares of

Common Stock are

reserved for issuance)

  

(options exercisable for up to

3,523,393 shares of Common

Stock are currently outstanding)

Employee Stock Purchase Plan   

(848,048 shares of

Common Stock are

reserved for issuance)

     Shareholder Rights Plan   

In October 2001, the Company adopted a Preferred Stock Rights Agreement. Under
this agreement, the Company will issue a dividend of one Preferred Share
Purchase Right (a “Right”) for each share of common stock held by stockholders
of record as of the close of business on November 20, 2001. Each Right entitles
the registered stockholder to purchase from the Company one one-thousandth of a
share of the Company’s Series A Participating Preferred Stock (“Preferred
Stock”) at an exercise price of $30.00. The agreement is designed to assure
stockholders fair value in the event of a future unsolicited business
combination or similar transaction.

 

The Rights do not have any voting rights, and will expire upon the earlier of
redemption or November 20, 2011. If the Rights are exercised, each stockholder
receives one one-thousandth of a share of Preferred Stock, which entitles the
holder to one additional vote and dividends and liquidation rights equal to that
paid on common stock.

 

The Company believes that Paul Economus, with his affiliates, beneficially owns
approximately 1,115,000 shares of Common Stock, which is approximately 5.5% of
the outstanding Common Stock of the Company as of December 31, 2003.

 



--------------------------------------------------------------------------------

Schedule 3.1(h)

 

MATERIAL CHANGES

 

None.

 



--------------------------------------------------------------------------------

Schedule 3.1(p)

 

REGISTRATION RIGHTS

 

None.

 